DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 16, and 20 are objected to because of the following informalities:  
Relative to claim 1, line 15, Applicant should remove the “,” after “flight”.  In line 16, Applicant should insert a “,” after “base”. 
Relative to claim 16, line 16, Applicant should remove the “,” after “flight”.  In line 18, Applicant should insert a “,” after “base”. 
Relative to claims 9 and 20, in line 6, Applicant should insert a “,” after “support”. In line 9, Applicant should insert “the” before “pallet load build”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claims 1 and 16, several items are unclear.  In claim 1, line 16, after “building base”, Applicant should change, “where” to “wherein” for clarity. In line 32, Applicant should delete “and” before “the articulated robot”.  In line 33, Applicant should insert, “in” before “real time” and after “performed”. 
In lines 35-39, “by the articulated robot substantially continuously building the pallet load build substantially coincident with imaging of the pallet load build, between placement, by the articulated robot, of serially consecutive pallet load article units, placed immediately prior and immediately after imaging of the pallet load build showing the determined build pallet load variance”, is unclear.  What does Applicant mean by “between placement”.  This phrase needs clarification.  Following is an example of this portion of the claim as understood by the Examiner.  Applicant is encouraged to make amendments as appropriate.
Does Applicant mean: 
“the articulated robot motion signal being generated in real time so as to be performed in real time by the articulated robot, 
substantially continuously building the pallet load build substantially coincident with the imaging of the pallet load build by the articulated robot, 
wherein the pallet load build is substantially continuously built between a placement of serially consecutive pallet load article units, wherein the consecutive pallet load article units are placed immediately prior, and immediately after the imaging of the pallet load build showing the determined build pallet load variance.”?
Similar clarification is required in claim 16.

Relative to claims 8 and 19, each contain one or more limitations with phrases that begin with “and/or” which make the claim unclear as to what exactly is being claimed as part of the invention. This is especially true in the claims set forth above that have multiple limitations that each contain separate “and/or” phrases. As a result of this ambiguity, the claims fail to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the Applicant regards as the invention.  In this case, Examiner recommends changing the “and/or” before trajectory in line 6 to simply “or”.  Applicant should also include “,” after “stop” in line 6.
The remaining claims not mentioned above are clear.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-20 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1 and 16 (as understood by the Examiner), the closest available prior art does not disclose: 
A method for automatically building a pallet load of pallet load article units onto a pallet support, or a method for user-automatic cooperative building of a pallet load of pallet load article units onto a pallet support, the method comprising: 
defining, with a frame, a pallet building base for the pallet support; 
generating, with at least one three-dimensional, time of flight camera, three-dimensional imaging of the pallet load build on the pallet support on the pallet building base; 
registering with the controller, from the three-dimensional camera, real time three-dimensional imaging data embodying different corresponding three-dimensional images of each different one of the pallet load article units, of the pallet load build, and
determining, with the controller in real time, from the corresponding real time three-dimensional imaging data, a build pallet load variance with respect to a predetermined reference, 
the build pallet load variance includes: 
identifying at least one of a presence of an extraneous object in the pallet load build, and of a mispresence of at least one pallet load article unit from the pallet load build, and 
an articulated robot substantially continuously building the pallet load build substantially coincident with imaging of the pallet load build, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655